 HOOSIER FENCE CO., INC.51Hoosier Fence Co., -Inc.andUnited Steelworkers of America,Petitioner.Case No. 35-RC-1197. January 1t, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bruce Gillis, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act 22.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Indi-anapolis, Indiana, fence plant, including the combination shippingand receiving clerk and tool crib attendant,3 but excluding officeclerical employees, guards, professional employees, and supervisors asdefined in the Act.[Text of Direction of Election omitted frompublication.]1The nameof theEmployerappears as amended at the hearing.2 During theyear ending December 31, 1954, the Employer purchased materials valuedat less than$500,000,of which approximately $250,000, represented shipments from out-side the StateDuring the same period,the Employer's out-of-State sales amounted to$28,752,and its saleswithin the Stateto customers engaged in interstate commerceamounted to$156,259.The materials sold to each of these customers,consisting pri-marily of industrial fence,chain link fence,wire partitions,and parking guard rai's,were installed upon the premises as permanent fixturesAsthe Employer's sales Ito cus-tomers within the State of Indiana,each of whom annually ships goods valued in excessof $50 000 to points outside the State,werein excess of the$100,000 minimum,recentlyset forth inWhippanyMotorCo, Inc.,115 NLRB52,we find, contrary to the conten-tion of theEmployer,that it is engaged in commence within the meaning of the Act, andthat it will effectuate the policies of theAct toassert jurisdiction herein3 The shipping and receiving clerk, who also acts as tool cribattendantfor productionand maintenance employees, works in a wire enclosure in the center of the productionarea,He is hourlypaid,enjoys the same benefits as other employees,and works underthe same supervision.As hisinterests are similar to those of production and mainte-nance employees,we shall include hum in the unit,K IV BManssfacturuig Company,10aNLRB 1305, 1307.115 NLRB No. 13.